Exhibit 10.23

MITCHELL R. LABAR

EMPLOYMENT AGREEMENT

AGREEMENT made effective as of the March 31, 2016 by and between MARCUS &
MILLICHAP, INC. a Delaware corporation, hereinafter referred to as “Company” and
MITCHELL R. LABAR hereinafter referred to as “Employee.” The Employee and the
Company hereinafter collectively referred to as the “Parties.”

WHEREAS, the parties desire to enter into an employment agreement (the
“Agreement”) whereby the Company will employ Employee as its Chief Operating
Officer;

NOW, THEREFORE, the parties agree as follows:

1. Employment. The Company hereby employs Employee and Employee hereby accepts
employment with the Company on the terms and conditions set forth in this
Agreement.

2. Term of Employment. This Agreement shall be in effect from March 31, 2016.
The Company and Employee hereby agree that Employee’s employment with the
Company is for no specified period of time and constitutes “at will” employment.
As such, either party may terminate this Agreement and the parties’ employment
relationship at any time, with or without cause, on fifteen (15) days’ written
notice to the other party. Such termination shall not prejudice any remedy which
either party may have against the other at law, in equity, or under this
Agreement. The term of Employee’s employment under this Agreement referred to as
the “Employment Period”.

3. Duties. Subject to the control and direction of either the Company’s Board of
Directors (the “Board”) the Executive Committee of the Board of Directors (the
“Executive Committee”), and the Company’s President and Chief Executive Officer,
Employee shall serve as the Chief Operating Officer in the Company’s Calabasas
Office, State of California. Employee shall serve as an officer of the Company
pursuant to the powers set forth in the Company’s bylaws and policies and
procedures, shall serve the Company diligently and according to his best
abilities in all respects, and generally do all things for the best interest of
the Company as are usually done by persons occupying similar positions in
similar businesses. Employee shall render such other unrelated services and
duties as may be assigned to him from time to time by the Board of Directors or
its Executive Committee, or the President and Chief Executive Officer.

4. Manner of Performance. During the Employment Period, Employee shall devote
all of his business time to the performance of his duties for the Company.
Employee shall at all times faithfully, industriously, and to the best of his
ability, experience, and talent, perform all duties that may be required of and
from him, pursuant to the express and implicit terms hereof, to the reasonable
satisfaction of the Company. Such duties shall be rendered at the
above-mentioned premises and at such other place or places as the Company shall
in good faith require or as the interests, needs, business, and opportunities of
the Company shall require or make advisable. During the Employment Period,
without the prior written approval of the Board or the Executive Committee,
Employee shall not render services in any capacity to any other person or entity
and shall not act as a sole proprietor or partner of any other person or entity
or own more than five percent (5%) of the stock of any other corporation.
Notwithstanding the foregoing, Employee may serve on corporate, civic or
charitable boards or committees, deliver lectures, fulfill speaking engagements,
teach at educational institutions, or manage personal investments without such
advance written consent; provided that such activities do not individually or in
the aggregate interfere with the performance of Employee’s duties under this
Agreement. Employee shall comply with the Company’s policies and rules, as they
may be in effect from time to time during the Employment Period. Employee
acknowledges that he has received and has read a copy of the Company’s Employee
Manual as now in effect and as revised from time to time, and agrees to abide by
all terms and conditions thereof and any future modifications thereto.

5. Compensation; Fringe Benefits; and Employee Benefits. The compensation and
fringe benefits to be received by Employee in consideration of the services to
be rendered by Employee are set forth in Exhibit “A”



--------------------------------------------------------------------------------

attached hereto. The terms and provisions of Exhibit “A” are fully incorporated
into this Agreement by this reference. Employee shall not be entitled to any
compensation or benefits from the Company except as set forth in this Agreement
and on Exhibit “A” hereto, or in the Equity Agreements defined in Section 11
below. It is understood and acknowledged that the compensation provided to
Employee hereunder is subject to modification by the Company’s Compensation
Committee upon written notice to Employee in the exercise of its reasonable
discretion. During the Employment Period, Employee shall be eligible to
participate in the employee benefit plans maintained by the Company and
generally available to similarly situated employees of the Company, subject in
each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
employee benefit plan. The Company reserves the right to cancel or change the
employee benefit plans and programs it offers to its employees at any time.

6. Effect of Termination on Compensation. Employee shall be entitled to the base
salary and fringe benefits earned by him prior to the date of termination as set
forth in Exhibit A and such other compensation and benefits from the Company as
may be required by law. Employee shall not earn or become entitled to any
incentive compensation which has not been previously awarded by the Company
before the date of termination, excluding rights contained in the Equity
Agreements.

Employee shall be obligated to return to the Company, within ten (10) days after
the termination of his employment, advance payments, if any, of incentive
compensation made to him during the annual period in which such termination
occurs. Interest shall accrue on the sum of any such advances at the rate of ten
percent (10%) per annum after said ten-day period.

7. Business Expenses. The Company will promptly reimburse Employee for
reasonable business expenses incurred by Employee in promoting the business of
the Company, including expenditures for entertainment, gifts and travel,
provided that:

(i) Each such expenditure is of a nature qualifying it as a proper deduction on
the Federal and State income tax returns of the Company; and

(ii) Employee furnishes to the Company, in accordance with the Company’s
established policy, adequate records and other documentary evidence required by
Federal and State statutes and regulations issued by the appropriate taxing
authorities for the substantiation of such expenditures as income tax deductions

8. Non-Solicitation and Confidential Information.

(i) Employee acknowledges that as Chief Operating Officer and as an officer of
the Company, he serves in a position of trust to the Company and its affiliates
and that he owes a fiduciary duty of loyalty to the Company, its shareholders
and its affiliates. Employee acknowledges and agrees that the Company has a
legitimate interest in protecting its confidential and proprietary information.
Therefore, during the term of this Agreement, Employee shall not directly or
indirectly, either as an employee, employer, consultant, agent, principal,
owner, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the Company
or the Company’s affiliates. As a result, Employee agrees that, during the term
of his employment with the Company or with any of its affiliates and that for a
three-year period thereafter, he will not solicit any employees, agents and
brokers, or sales personnel or clients of the Company or its affiliates for the
purpose of requesting any such person to list property with a person or entity
other than the Company or to join Employee in a business operation or venture
competitive to the business of the Company or its affiliates. For the purpose of
this Agreement, the affiliates of the Company consist of all entities and
corporations which are subsidiaries of the Company. This agreement does not
prohibit the hiring of individuals who were not solicited by Employee or someone
acting on behalf of or at the direction of Employee. Employee agrees that these
restrictions are both necessary and appropriate in time and scope. It is
acknowledged that this provision operates in addition to and not in conflict
with the Restrictive Covenants set out in the Equity Agreements defined in
Section 11 below.

 

2



--------------------------------------------------------------------------------

(ii) Employee recognizes that information will be disclosed or made known to him
as a consequence of or through his employment by the Company pertaining to
(1) the Company’s and its affiliates’ sales programs and services, including
information relating to market research and development, training, computer
programs and systems, computerized information access, accounting, marketing and
selling plans and proposals; (2) the Company’s and its affiliates’ financial
affairs, their customers, their employees and independent sales personnel and
the scope of their work; (3) past, present or future research and studies
concerning customers and customer development and business activities; and
(4) such other matters relating to the Company and its affiliates as may be in
any way helpful to their competitors. All such information is hereafter referred
to as “Confidential Information”; provided, however, that Confidential
Information does not include any knowledge, procedures or techniques acquired or
known by Employee in their entirety prior to his employment by the Company by
reason of his previous employment or experience.

(iii) Except as strictly required in the performance of his duties to the
Company, Employee will never directly or indirectly use, disseminate or disclose
any Confidential Information, either during or subsequent to his employment with
the Company.

(iv) In the event of a violation or a threatened violation by Employee of any of
the terms of this Section 8, Employee hereby acknowledges and agrees that the
Company, in addition to all other remedies available to it at law, in equity or
under this Agreement, will have the right to affirmative or negative injunctive
relief from a court of competent jurisdiction, without the necessity of posting
bond. Furthermore, the Company will have the right to (a) restrain Employee from
disclosing or using, in whole or in part, any Confidential Information, and
(b) restrain Employee from any continued or threatened violation of the
restrictive covenants contained in this Agreement.

9. Ownership of Records. All documents and other materials relating to the
Company’s or its affiliates’ accounts of customers, real estate listings,
employees, sales personnel, computer programs, investments, financial
statements, training programs or any other type of Confidential Information, and
all copies thereof, and all documents prepared by Employee or otherwise coming
into his possession during the course of his employment with the Company, are
the exclusive property of the Company. All such documents shall be immediately
returned by Employee to the Company upon termination of his employment for any
reason.

10. Notices. Any notices to be given hereunder by either party to the other may
be effected either by personal delivery in writing or by certified mail. Mailed
notices shall be addressed to the parties at the addresses appearing just under
their signature on the execution page of this Agreement, but each party may
change his address by giving written notice thereof to the other party.

11. Entire Agreement. This Agreement supersedes any and all other previous
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Employee by the Company and contains all of the covenants
and agreements between the parties with respect to such employment in any manner
whatsoever. This Agreement does not however modify the terms of existing
agreements entered into with Employee regarding shares of stock or other equity
in the Company, such as the Sale Restriction Agreement dated as of November 4,
2013 (the “SRA”) and the Restricted Stock Purchase Agreement, Buy-Sell Agreement
and SAR Conversion Agreement, all as defined in the SRA, and any Deferred Stock
Unit Award Agreement or Restricted Stock Unit Award Agreement (collectively
referred to as the “Equity Agreements”). In the event of a conflict between this
Agreement and any of the Equity Agreements, the terms of the Equity Agreements
shall govern. Any modification of this Agreement will be effective only it if is
in writing signed by the party to be charged.

12. Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalidated in any way.

 

3



--------------------------------------------------------------------------------

13. Mutual Arbitration.

(i) The Parties agree to submit to a mutual and voluntary system of binding
arbitration to resolve all disputes that relate to or may arise out of this
Agreement, Employee’s employment with the Company, or any other dispute between
Employee and the Company or its subsidiaries, related entities, agents,
employees, executives, officers, or independent contractors. The arbitration
will be conducted in Los Angeles, California by ADR Services, Inc., or other
administrator if the parties mutually agree, in accordance with its dispute
resolution procedures (the “Rules”). If there is any inconsistency between the
terms hereof and the Rules, the terms and procedures set forth herein shall
control except to the extent any such term or procedure is deemed unenforceable
and severed from the Agreement. A copy of the Rules may be found on ADR Services
Inc.’s website at www.adrservices.org.

(ii) The Parties understand that any claim, dispute, and/or controversy between
the Parties (or any related parties, owners, directors, officers, managers,
employees, parent companies or subsidiaries, or agents) shall be submitted to
and determined exclusively by binding arbitration under the Federal Arbitration
Act (“FAA”) and in conformity with the procedures of the California Arbitration
Act (Cal. Code Civ. Proc. sec 1280 et seq., including section 1283.05) and all
of the FAA’s other mandatory and permissive requirements including, but not
limited to, the FAA’s requirements regarding discovery, hearings, and a written
ruling. The parties expressly agree that the FAA applies to this agreement
because the Company’s business, and the Parties’ conduct in the course of
business, directly relates to and substantially affects interstate commerce.

(iii) This agreement to arbitrate includes all disputes, whether based on tort,
contract, regulation, statute (including, but not limited to, any claims of
discrimination and harassment, whether they be based on the California Fair
Employment and Housing Act, Title VII of the Civil Rights Act of 1964, as
amended, or any other state or federal law or regulation), equitable law, or
otherwise. Employee understands that this provision, and the description of
disputes herein, expressly includes any claims arising from or relating to
Employee’s employment.

(iv) It is the Parties’ intent that this agreement be construed to the fullest
extent allowed by law, such that the only exceptions shall be for claims arising
under the National Labor Relations Act which are brought before the National
Labor Relations Board, claims for medical and disability benefits under the
California Workers’ Compensation Act, Employment Development Department claims,
claims under California’s Private Attorney General Act (Cal. Lab. Code § 2698,
et seq.), or as otherwise required by law. Nothing herein shall prevent
Employee, or other party as permitted by law, from filing and pursuing
proceedings before the California Department of Fair Employment and Housing, or
the United States Equal Employment Opportunity Commission. However, if Employee,
or other party as permitted by law, chooses to pursue a claim following the
exhaustion of such administrative remedies, including the issuance of a
right-to-sue letter, that claim would be subject to the provisions of this
Agreement. Employee would be prohibited from obtaining any monetary or
non-monetary relief from a third party’s action to the fullest extent allowed by
law.

(v) In addition to any other requirements imposed by law, the single neutral
arbitrator selected shall be a retired California Superior or Appellate Court
Judge (or otherwise qualified individual if the parties mutually agree) in
accordance with ADR Services’ procedures, and shall be subject to
disqualification on the same grounds as would apply to a judge of such court.
All rules of pleading, all rules of evidence, and all rights to resolution of
the dispute by means of motions for summary judgment and judgment on the
pleadings shall apply and be observed. The arbitrator shall have the authority
to order such discovery, by way of deposition, interrogatory, document
production, or otherwise, as the arbitrator considers necessary to a full and
fair exploration of the issues in the dispute, consistent with the expedited
nature of arbitration. The arbitrator shall have the immunity of a judicial
officer from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged. As
reasonably required to allow full use and benefit of this agreement’s
modifications to the FAA’s procedures, the arbitrator shall extend the times set
by the FAA for the giving of notices and setting of hearings. Awards shall
include the arbitrator’s written reasoned opinion.

 

4



--------------------------------------------------------------------------------

(vi) By entering into this arbitration agreement the Parties understand and
agree they are waiving their right to trial by jury of any claim against each
other. Additionally, to the fullest extent permitted by law this arbitration
agreement shall not be construed to allow or permit the consolidation or joinder
of other claims or controversies involving any other employee, and will not
proceed as a class, collective, or representative action. The arbitrator does
not have the authority to order or certify any class, representative, or
collective action. The Parties understand and agree to any right they may have
otherwise had to bring or to otherwise participate in an action on a class,
collective, or representative basis to the fullest extent allowed by law,
excluding claims brought under California Private Attorneys General Act (Cal.
Labor Code section 2698, et seq.) (“PAGA”) or other any basis). All PAGA claims
shall be brought in court only, and shall be stayed until the resolution of all
arbitrible claims.

(vii) Resolution of all disputes shall be based solely upon the law governing
the claims and defenses pleaded, and the arbitrator may not invoke any basis
(including but not limited to, notions of “just cause”) other than such
controlling law.

(viii) The Company agrees to pay all costs unique to arbitration that Employee
would not otherwise have to pay if Employee filed a claim in civil court,
including the cost of the arbitrator.

(ix) This is the entire arbitration agreement between the Parties. It supersedes
any and all prior agreements regarding these issues. Any agreement contrary to
the foregoing must be agreed upon, in writing, by the affected Party and the
Company. No supervisor or representative of the Company has any authority to
enter into any agreement contrary to the foregoing arbitration provisions. Oral
representations made before, during, or after employment do not alter this
arbitration agreement.

 

Initials:   

 

     

 

      Employee       Company   

14. Attorneys’ Fees. In the event a lawsuit or arbitration is instituted by
either party concerning any aspect of this Agreement, the prevailing party shall
be entitled to recover from the other party court costs and reasonable
attorneys’ fees to the fullest extent allowed by law in addition to any other
appropriate relief.

15. Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of California.

16. Clawback. Employee acknowledges and agrees that the Company will be
entitled, pursuant to any policy it adopts to comply with the clawback rules
implemented by the Securities and Exchange Commission and /or our exchange
listing standards, to recover from Employee, regardless of fault, that portion
of performance-based compensation based on financial information required to be
reported under the securities laws that would not have been paid in the three
completed fiscal years preceding the year(s) in which an accounting restatement
is required to be filed to correct a material error.

17. Miscellaneous Provisions.

(i) Successors. This Agreement shall be binding upon any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business or assets that become bound by
this Agreement. Additionally, this Agreement and all of Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(ii) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

5



--------------------------------------------------------------------------------

(iii) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In Employee’s case, mailed notices shall
be addressed to Employee at the home address that Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(iv) Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Employee and by an authorized officer of the
Company (other than Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(v) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(vi) No Assignment. This Agreement and all of Employee’s rights and obligations
hereunder are personal to Employee and may not be transferred or assigned by
Employee at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.

(vii) Acknowledgment. Employee acknowledges that Employee had the opportunity to
discuss this matter with and obtain advice from Employee’s private attorney, had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

(viii) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A fully executed copy of the Agreement
shall have the same force and effect as the original.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EMPLOYEE    

MARCUS & MILLICHAP, INC.,

a Delaware corporation

/s/ Mitchell R. LaBar     By:   /s/ George M. Marcus MITCHELL R. LABAR      

GEORGE M. MARCUS

Co-Chairman

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Base Salary: An annual base salary of Four Hundred and Fifty Thousand Dollars
($450,000.00), payable in equal semi-monthly installments, and prorated for the
remainder of the 2016 fiscal year, ending December 31, 2016.

 

2. Annual Discretionary Incentive: Subject to the Employee’s continued
employment through the applicable annual incentive payment date, Employee will
be eligible to earn an annual discretionary incentive for the entire fiscal year
pursuant to the incentive plan for the Employee approved by the Company’s
Compensation Committee for each fiscal year.

 

3. Restricted Stock Awards: Upon the first day of Employee’s employment with the
Company, Employee will receive a grant of Thirty Thousand (30,000) Restricted
Stock Units (“RSU”) (“RSU Grant”). These RSUs awards shall be subject to a
five-year vesting schedule and to the terms and conditions of the Company’s
standard RSU Agreement and Omnibus Equity Incentive Plan in effect on the date
of issue, and as may be modified from time to time in the Company’s discretion.

 

4. No Severance: In the event that Employee’s employment terminates for any
reason, the Company shall have no obligation to pay Employee any severance
compensation, payments or benefits.

 

5. Additional Benefits.

 

  a. Cellular Phone Allowance: Employee shall be entitled to a monthly cellular
phone allowance in the amount of One Hundred Dollars ($100.00), reimbursed
through regular and timely Expense Report submittal.

 

  b. Automobile Benefit: Employee shall receive all automobile-related benefits
and reimbursements in accordance with the Company’s usual and customary policies
associated with the title of Executive Vice President.

 

  c. Insurance and Retirement: Employee shall be entitled to participate in
insurance packages (medical, dental, and life) in accordance with the terms of
Company Insurance Plan(s) available to eligible Company employees. Additionally,
Employee shall be entitled to participate in a retirement savings plan in
accordance with the terms of Company 401(K) Plan(s) available to eligible
Company employees.

 

  d. Vacation Policy: Employee shall be eligible to accrue paid vacation time in
accordance with Company policy.